Citation Nr: 0818144	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an offset from restored dependency and indemnity 
compensation benefits to recover an overpayment was proper.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel








INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946 and from April 1951 to July 1952.  The veteran 
died in January 1967.  The appellant is the veteran's 
surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a January 2006 substantive appeal, the appellant raised a 
claim for entitlement to an earlier effective date for her 
restored dependency and indemnity compensation (DIC) 
benefits.  This issue is referred to the RO for action deemed 
appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In February 1967, the appellant began receiving DIC benefits 
as a surviving spouse.  In May 1996, the appellant informed 
the RO that she had remarried in June [redacted], 1994.  Accordingly, 
in a May 1996 letter, the RO informed the appellant that her 
payments were terminated effective June [redacted], 1994 because 
remarried spouses were not eligible for DIC benefits.  See 
38 C.F.R. § 3.50(b) (2007).  The RO also notified the 
appellant that the termination created an overpayment and 
that the RO would notify the appellant regarding the 
overpayment amount and provide information about repayment.  
The claims file does not contain any such notice letter.  An 
audit in the claims file indicates that the original 
overpayment amount was $18,144 and that the appellant made 
monthly payments from July 1999 to June 2005.  

In December 2004, the appellant filed a claim for restoration 
of her DIC benefits.  See 38 C.F.R. § 3.55(a)(10) (2007) 
(holding that on and after January 1, 2004, remarriage after 
the age of 57 is no longer a bar to a surviving spouse 
receiving DIC benefits).  In a June 2005 letter, the RO 
informed the appellant that her DIC benefits were restored, 
effective January 2004, subject to any withholding.  The 
audit in the claims file indicates that due to the June 2005 
decision, the appellant was owed a retroactive payment of 
$15,628.  The RO paid the appellant $4,192.47, after 
deducting, or offsetting, the remainder of the overpayment, 
$11,435.53, from that retroactive payment.  See 38 U.S.C.A. 
§ 5314(a) (2007) (holding that the amount of a claimant's 
indebtedness shall be deducted from any future VA benefits 
payments); see also 38 C.F.R. § 1.912a (2007) (holding that 
deductions or offsets from future payments shall begin 
promptly after notice to the debtor).  

The appellant perfected an appeal regarding the propriety of 
the offset from her restored DIC benefits.  But in her 
January 2006 substantive appeal, the appellant asserted that 
she did not receive proper notice of the creation of the 
overpayment and that the creation of that overpayment was 
incorrect.  She also requested a waiver of recovery of the 
overpayment due to economic hardship.  These assertions have 
not yet been addressed by the RO and are intertwined with the 
determination regarding whether the offset was proper.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  Whether the offset was 
proper depends on the propriety of the notice of the 
overpayment, the propriety of the existence and amount of the 
overpayment, and the determination of whether waiver is 
appropriate.  See 38 C.F.R. § 1.911 (2007) (noting that a 
claimant may dispute the validity of the creation of the 
overpayment and the amount and may request a waiver of 
recovery of overpayment); see also 38 C.F.R. § 1.912a (noting 
that overpayment may be recovered by offset from future VA 
benefit payments).  Accordingly, remand is required to 
adjudicate these issues.



Accordingly, the case is remanded for the following action:

1.  The RO must obtain and associate with 
the claims file the letter sent to the 
appellant that notified her of the amount 
of the overpayment created in 1996 and her 
rights to appeal the creation and amount 
of the overpayment as well as request a 
waiver of the overpayment.  If no such 
letter can be obtained and/or associated 
with the claims file, such a negative 
determination must be noted in the claims 
file. 

2.  Once any additional records are on 
file, the RO must adjudicate the issues as 
indicated above.  Specifically, the RO 
must adjudicate the issues of 1) whether 
the overpayment was validly created, 2) 
whether the amount of the overpayment was 
properly calculated, and 3) whether the 
appellant is entitled to waiver of 
recovery of the overpayment.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the appellant's claim 
disputing the propriety of the offset must 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



